Order, Supreme Court, New York County (Saralee Evans, J.), entered November 18, 2010, which, after a nonjury trial, granted plaintiffs application for a divorce on the ground of cruel and inhuman treatment, unanimously affirmed, without costs.
Plaintiffs testimony that defendant directed her to have an abortion against her wishes and did not visit her during her two-week convalescence; that defendant often worked late into the evening and through the night and would not communicate his plans to plaintiff and ignored her telephone calls; that the parties fought often, both verbally and physically, especially after plaintiff refused to assist defendant in obtaining his green card; that defendant made false claims against plaintiff to the *449police; and that during an altercation, plaintiff suffered a serious laceration on her left forearm while attempting to block a knife yielded by defendant, amply established that defendant’s conduct endangered plaintiffs physical and mental well-being and constituted cruel and inhuman treatment (see Campbell v Campbell, 72 AD3d 556, 556 [2010]).
The court properly declined to grant defendant’s counterclaim for divorce on the ground of cruel and inhuman treatment. Even if defendant prosecuted his counterclaim, he did not establish that plaintiff engaged in a course of conduct that rendered it unsafe and improper for him to continue to cohabit with her (compare Israel v Israel, 242 AD2d 891 [1997]). The court’s credibility determinations are supported by the record (see Hass & Gottlieb v Sook Hi Lee, 55 AD3d 433, 433 [2008]).
The record does not support defendant’s contention that the court’s conduct during trial deprived him of a fair trial or the right to present his case (see Messinger v Mount Sinai Med. Ctr, 15 AD3d 189, 189 [2005], lv dismissed 5 NY3d 820 [2005]). Nor has defendant demonstrated that but for the alleged errors, he would have prevailed on the merits of his claim (see Messinger, 15 AD3d at 190). Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Renwick and Román, JJ.